Case 1:18-cv-23125-RNS Document 150 Entered on FLSD Docket 09/30/2019 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 1:18-CV-23125-RNS

       STATE FARM MUTUAL AUTOMOBILE
       INSURANCE COMPANY and STATE FARM
       FIRE and CASUALTY COMPANY,

       Plaintiffs,

                     v.

       HEALTH AND WELLNESS SERVICES, INC.,
       BEATRIZ MUSE, LAZARO MUSE, HUGO
       GOLDSTRAJ, MANUEL FRANCO, MEDICAL
       WELLNESS SERVICES, INC., NOEL SANTOS,
       ANGEL CARRASCO, PAIN RELIEF CLINIC OF
       HOMESTEAD, CORP., JESUS LORITES, AND
       JOSE GOMEZ-CORTES,

       Defendants.
                                                         /

                PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR ORDER
                                 TO REOPEN DISCOVERY

              Plaintiffs State Farm Mutual Automobile Insurance Company and State Farm Fire and

   Casualty Company (collectively the “State Farm Plaintiffs”) respond to the Motion for Order to

   Reopen Discovery (the “Motion”)1 filed by defendants Medical Wellness Services, Inc. (“Medical

   Wellness”), Noel Santos, Lazaro Muse and Beatriz Muse (“the Muse Family”) (collectively the

   “Muse Defendants”) on September 24, 2019 [ECF No. 143]. In opposition to the Motion, the State

   Farm Plaintiffs state as follows:




   1
    The full title of the Motion is Defendants’ Motion for Order to Reopen Discovery for Limited
   Purpose of Deposing Two Witnesses/Co-Defendants Who Have Cut Deals with the Plaintiff Post
   Discovery-Cit Off (sic) and Who Were Not Deposed and Are Expected to Be Called to Testify at
   Trial. See [ECF No. 143].
Case 1:18-cv-23125-RNS Document 150 Entered on FLSD Docket 09/30/2019 Page 2 of 12



           I.     INTRODUCTION

            Fact discovery commenced on October 11, 2018 and closed on August 30, 2019. The

   Motion asks the Court to reopen fact discovery to allow the Muse Defendants to take depositions

   they failed to take during the eleven months of discovery afforded by the Scheduling Order and

   Order of Referral to Mediation (“Scheduling Order”) [ECF No. 48] because the Muse Defendants’

   counsel did not anticipate or plan for the possibility the State Farm Plaintiffs might settle with

   other defendants not represented by the Muse Defendants’ counsel. The Motion fails to articulate

   or address the “good cause” standard applicable to the Muse Defendants’ request. See Fed. R. Civ.

   P. 16(b)(4) (providing that a scheduling order “may be modified only for good cause and with the

   judge's consent.”) (emphasis added). Overlooking, for argument’s sake, the Muse Defendants’

   failure to affirmatively address the good cause standard, the facts and circumstances described in

   the Motion are not sufficient to satisfy this requirement as the Muse Defendants must show the

   scheduling deadline could not have been met despite the Muse Defendants’ diligent efforts to do

   so. See, e.g., Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1418 (11th Cir. 1998). As discussed

   below, the Muse Defendants’ Motion omits pertinent facts which reflect either a lack of diligence

   by the Muse Defendants to conduct discovery during the period established by the Scheduling

   Order or an intentional strategy of not seeking same.

           Now, after fact discovery is closed, the Muse Defendants seek to take the deposition of one

   former co-defendant, Jorge Rafael Coll (“Dr. Coll”), and one current co-defendant, Angel Carrasco

   (“Dr. Carrasco”). These physicians were/are named defendants and were employed as medical

   directors at defendant Medical Wellness which was owned and/or controlled by the Muse Family.

   See [ECF No. 6], Am. Compl. at ¶¶ 19-20. One of these physicians, Dr. Coll, jointly defended this

   case with the Muse Defendants and the involvement these physicians had in implementing the



                                                    2
   #70470600_v8
Case 1:18-cv-23125-RNS Document 150 Entered on FLSD Docket 09/30/2019 Page 3 of 12



   fraudulent scheme was known to the Muse Defendants – at the latest – when the State Farm

   Plaintiffs filed this suit on August 1, 2018. See [ECF No. 1], Compl.

           Notably, this is not the Muse Defendants first attempt to take untimely discovery and alter

   this Court’s schedule. In denying the same Muse Defendants’ Motion for Extension of Time of

   Discovery Cutoff Deadline, the Court explained any delay in the filing of dispositive motions

   would necessarily interfere with the March 16, 2020 trial date. [ECF No. 139] Should the Muse

   Defendants now be allowed to take these untimely depositions, perhaps days before this Court’s

   deadline of October 30, 2019 for the filing of the dispositive motions, the State Farm Plaintiffs

   may be forced to ask this Court to alter the current schedule so that such testimony may be properly

   included in the State Farm Plaintiffs’ anticipated Motion for Summary Judgment, as without such

   relief the State Farm Plaintiffs will be prejudiced. 2

           Consequently, the Motion is properly denied.

   II.     LEGAL STANDARD

            A party “seeking leave to amend a deadline designated in a scheduling order, such as a

   deadline for the completion of discovery or a deadline to provide supplemental expert reports,

   must demonstrate ‘good cause’ under rule 16(b) of the Federal Rules of Civil Procedure.”

   Compass iTech, LLC v. eVestment All., LLC, 14-81241-CIV, 2017 WL 1290849, at *3 (S.D. Fla.



   2
     On September 25, 2019, the State Farm Plaintiffs filed their Motion for Leave to Amend the
   Amended Complaint and Incorporated Memorandum of Law to include the Defendants clear
   failure to attempt to collect co-payments and deductibles as grounds for relief. [ECF No. 148]
   The grounds for said motion have no bearing on the Muse Defendants’ request to re-open
   discovery as the facts surrounding the failure of the defendant clinics and medical directors’ to
   attempt to collect co-payments and deductibles has always been in the exclusive possession of the
   Defendants. The State Farm Plaintiffs began seeking information regarding this potential liability
   since they served their initial round of written discovery in November 2018 and have asked specific
   questions about same at every single deposition taken during the discovery period. The State Farm
   Plaintiffs’ request for such a limited amendment in no way should cause the Muse Defendants to
   be able to re-open to take depositions of their co-defendants.

                                                      3
   #70470600_v8
Case 1:18-cv-23125-RNS Document 150 Entered on FLSD Docket 09/30/2019 Page 4 of 12



   Mar. 24, 2017) (citing Sosa, 133 F.3d at 1418 n. 2). Rule 16 provides a scheduling order “may be

   modified only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4) (emphasis

   added). Thus, the Rule 16(b) standard “precludes modification [of the scheduling order] unless

   the schedule cannot ‘be met despite the diligence of the party seeking the extension.’” Hayes

   Healthcare Services, LLC v. Meacham, 331 F.R.D. 441, 442 (S.D. Fla. 2019) (quoting Sosa, 133

   F.3d at 1418 and Fed. R. Civ. P. 16 advisory committee’s note).

            The party seeking modification of the scheduling order “has the burden of proving that the

   scheduling deadline could not have been met despite the movant’s diligent efforts to do so.” John

   Morrell & Co. v. Royal Caribbean Cruises Ltd., 243 F.R.D. 699, 701 (S.D. Fla. 2007).

   “‘[D]iligence is the key to satisfying the good cause requirement.’” Julian Depot Miami, LLC v.

   Home Depot U.S.A., Inc., 17-22475-CIV, 2018 WL 3404133, at *3 (S.D. Fla. July 12, 2018)

   (Scola, J.) (quoting De Varona v. Discount Auto Parts, LLC, 285 F.R.D. 671, 672-73 (S.D. Fla.

   2012). Absent a showing of diligence, courts “may hold litigants to the clear terms of the

   scheduling order.” Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1307 (11th

   Cir. 2011).

            Moreover, the diligence inquiry “is subsumed in the good cause standard of Rule 16(b),”

   such that a finding of lack of diligence by the movant “‘ends the good cause inquiry.’” Compass

   iTech, 2017 WL 1290849, at *3 (quoting Lord v. Fairway Elec. Corp., 223 F. Supp. 2d 1270, 1277

   (M.D. Fla. July 1, 2002)). “[C]arelessness is not compatible with a finding of diligence[.] . . .”

   Barnette v. Fed. Exp. Corp., 2:10-CV-471-FTM-36, 2011 WL 2413437, at *1 (M.D. Fla. June 14,

   2011) (internal quotation omitted). Accordingly, where the moving party has failed to seek the

   needed information before expiration of the deadline, the party cannot establish the diligence




                                                    4
   #70470600_v8
Case 1:18-cv-23125-RNS Document 150 Entered on FLSD Docket 09/30/2019 Page 5 of 12



   necessary to show good cause. Id. (citing S. Grouts & Mortars, Inc. v. 3M Co., 575 F.3d 1235,

   1241–42 n. 3 (11th Cir. 2009)).

   III.    THE MOTION SHOULD BE DENIED BECAUSE THE MUSE DEFENDANTS
           HAVE FAILED TO CARRY THEIR BURDEN TO SHOW GOOD CAUSE TO
           MODIFY THE SCHEDULING ORDER

           A.      The Motion Is Properly Denied Because It Does Not Address the Good Cause
                   Standard

            As a threshold matter, the Muse Defendants’ Motion does not address the applicable legal

   standard. Not only do the Muse Defendants fail to explain how they might satisfy the good cause

   standard set forth above, they fail to even acknowledge the existence of a standard by which their

   request to extend the discovery deadline must be measured. Because the Muse Defendants, as the

   movants, carry the burden to show good cause, the Motion is properly denied on this basis alone.

   Cf. Hanson v. Ruskin, CV 16-24836-CIV, 2017 WL 8315894, at *2 (S.D. Fla. Nov. 14, 2017),

   reconsideration denied, 16-24836-CIV, 2017 WL 8315895 (S.D. Fla. Dec. 14, 2017) (denying

   motion for leave to extend amendment deadline where moving party failed to carry his burden

   under Rule 16(b) because, inter alia, he provided no explanation for his failure to act during

   discovery period).3

           B.      The Motion Should Be Denied Because the Muse Defendants Did Not Exercise
                   Diligence in Discovery

            As Judge Ungaro aptly noted, the moving party’s “diligence is the key” to determining

   whether there is good cause to grant the extension sought. De Varona v. Discount Auto Parts,

   LLC, 285 F.R.D. 671, 672-73 (S.D. Fla. 2012) (Ungaro, J.). Here, the record is unfavorable to the

   Muse Defendants’ request.


   3
     This Court recently denied the Muse Defendants’ unopposed motion seeking an extension of the
   dispositive motions deadline by paperless Order in which the Court emphasized that “extensions
   are unlikely to be granted absent particularly extenuating circumstances.” See [ECF No. 139]
   (emphasis added).

                                                   5
   #70470600_v8
Case 1:18-cv-23125-RNS Document 150 Entered on FLSD Docket 09/30/2019 Page 6 of 12



            As the Muse Defendants acknowledge in the Motion, Dr. Carrasco and Dr. Coll were

   named as co-defendants in this action. See [ECF No. 143], Motion, ¶ 2. When evaluating whether

   the Muse Defendants are entitled to take depositions after the close of discovery, which were not

   sought during the appropriate time period, it is important to highlight the role of Drs. Carrasco and

   Coll in the scheme that led to this litigation. Both physicians were medical directors for clinics

   owned and/or controlled by the Muse Defendants and were responsible for day to day supervision

   which included ensuring the bills submitted were not fraudulent or unlawful. See e.g., [ECF No.

   6], at ¶¶ 5-9. As a result, at least in part, the Muse Defendants liability is directly connected to

   these physicians’ dereliction (either intentional or unintentional) of their obligations under Florida

   law. Therefore, it was obvious from the filing of this case that the information maintained by the

   physicians would be not only relevant, but potentially the most significant evidence in this case.

   These physicians are two of the most significant contributors in the alleged unlawful conduct and

   it is inconceivable the Muse Defendants are or were unaware of exactly the substance of these

   witnesses’ knowledge due to their roles.

           In their Initial Disclosure Statement served on October 25, 2018 pursuant to Rule 26(a)(1)

   of the Federal Rules of Civil Procedure, the State Farm Plaintiffs identified Drs. Carrasco and Coll

   as individuals likely to possess discoverable information concerning the operations, billing, and

   treatment performed by Medical Wellness. See Exhibit “A”. Yet, despite being put on express

   notice the State Farm Plaintiffs believed Carrasco and Coll possessed discoverable information

   relevant to Plaintiffs’ claims for relief, the Muse Defendants chose not to avail themselves of the

   discovery process regarding Carrasco and Coll.

           If these physicians were not cooperating with the Muse Defendants, then their depositions

   should have been taken during the discovery period. Dr. Coll responded to the Complaint through



                                                     6
   #70470600_v8
Case 1:18-cv-23125-RNS Document 150 Entered on FLSD Docket 09/30/2019 Page 7 of 12



   separate legal counsel, moved to dismiss the State Farm Plaintiffs’ complaint, see [ECF No. 42],
                                                                                         4
   asserted a counterclaim against the State Farm Plaintiffs, see [ECF No. 116],             and actively

   coordinated the scheduling of depositions in this case with all counsel including the lawyers for

   the Muse Defendants. While Dr. Carrasco failed to respond to the complaint, both individuals had

   their depositions noticed by the State Farm Plaintiffs on June 24, 2019 and July 19, 2019, with

   both depositions ultimately cancelled by the State Farm Plaintiffs. The cancellations alone,

   considering that the State Farm Plaintiffs took the deposition of every other defendant in this case,

   were a clear indication a resolution with these two physicians was likely. Thus, the Muse

   Defendants and their counsel knew or should have known well before the end of the discovery

   period in this case there was a possibility the State Farm Plaintiffs might ultimately settle with one

   or more co-defendants while still litigating claims against others, including the Muse Defendants.

            Further, this is unlike a case where newly discovered documentary evidence is produced

   and depositions are needed to pursue same. To be clear, the Muse Defendants have not pointed to

   any newly discovered facts, documents or other evidence which now causes them to want to take

   these depositions. In fact, the affidavits which the Muse Defendants point to are simply pieces of

   the testimony offered in support of summary judgment motions and, if necessary, at trial. The

   information contained in these affidavits is the very information the Muse Defendants could have

   – and should have – obtained via depositions during discovery. To now point at this “testimony”

   and claim this constitutes grounds for an exception to this Court’s schedule is without support from

   any case law and nothing more than a reaction to learning these other defendants support the State




   4
    Dr. Coll also asserted an affirmative defense invoking Florida’s apportionment of fault rules from
   which it is fair to imply that, with respect to damages, Coll’s interests in his defense were not
   necessarily aligned with those of the Defendants. That alone should have caused an inquiry
   amongst the co-defendants or the taking of his depositions. See [ECF No. 116], ¶ 331.

                                                     7
   #70470600_v8
Case 1:18-cv-23125-RNS Document 150 Entered on FLSD Docket 09/30/2019 Page 8 of 12



   Farm Plaintiffs’ position in this litigation.

            In fact, the Muse Defendants conducted only nominal discovery in their defense of the

   State Farm Plaintiffs’ claims. All Defendants, except for Dr. Coll, failed to propound any written

   discovery on the State Farm Plaintiffs including interrogatories, requests for admissions or

   document requests during the discovery period. The Muse Defendants only took two witness

   depositions: (i) the State Farm Plaintiffs’ expert witness and (ii) their designated representative

   under Rule 30(b)(6).

            The foregoing facts show the Muse Defendants failed to meet the good cause standard for

   extending the discovery deadline. The Muse Defendants’ conduct during the eleven- month

   discovery period appears to embody a strategy that did not require discovery to be successful.

   Courts routinely deny motions to extend scheduled deadlines where the movant has failed to

   diligently avail itself of the opportunity within the time allowed. See Myhre v. TLFO, LLC, 14-

   81036-CIV, 2015 WL 1722866, at *4 (S.D. Fla. Apr. 15, 2015) (affirming bankruptcy court’s

   denial of motion seeking to extend discovery deadlines where movant “simply did not consider

   what sorts of evidence he would need to support his claim until late in the day, illustrating a lack

   of diligence.”); see also In re Accutane Products Liab. Litig., 923 F. Supp. 2d 1349, 1352 (M.D.

   Fla. 2013) (denying plaintiffs’ request to extend the expert disclosure deadlines where plaintiffs

   offered no explanation or evidence that would establish good cause); Delgado v. Magical Cruise

   Co., Ltd., 615CV2139ORL41TBS, 2017 WL 3131443, at *2 (M.D. Fla. July 24, 2017) (“Delgado

   had a year in which to depose Defendant. He chose to wait until the waning days of discovery to

   serve his Notice. There are consequences to such a choice. I find no showing of good cause for the

   unreasonable delay evident here. Therefore, I see no reason to extend the discovery deadline to

   accommodate Delgado’s failure to timely secure Defendant’s deposition.”); Julian Depot, 2018



                                                    8
   #70470600_v8
Case 1:18-cv-23125-RNS Document 150 Entered on FLSD Docket 09/30/2019 Page 9 of 12



   WL 3404133, at *4 (“The onus is not on Home Depot to outline any claims Julian Depot might

   have. Rather, the burden rests with Julian Depot to prosecute its own case diligently. . . . [T]he

   information was not discovered because Julian Depot didn't actively seek it.”). As the Myhre court

   observed, the “failure to complete discovery by court-ordered deadlines resulting from a party’s

   own relaxed approach to litigation does not present good cause for an extension.” Myhre, 2015

   WL 1722866, at *4. This reasoning is equally applicable in this case. Under these circumstances,

   the failure of the Muse Defendants’ to seek these depositions during the discovery period warrants

   denial of the Motion.

           C.     The Depositions Sought Will Impact The Court’s Current Schedule

           From the beginning of this case, the State Farm Plaintiffs paid careful attention to the

   schedule established by this Court and heeded the multiple notices from the Court that extensions

   would likely not be granted. Based on same, the State Farm Plaintiffs immediately moved forward

   with discovery and advised Defendants of the individuals sought to be deposed. See Exhibit “B,”

   Emails Reflecting the State Farm Plaintiffs’ Attempts to Schedule Depositions. However, as

   commonly happens, scheduling challenges persisted and the State Farm Plaintiffs had to wait until

   August 21, 2019 to complete the depositions of the Defendants. 5 As a result, the State Farm

   Plaintiffs took depositions until August 21, 2019, nine (9) days before discovery cutoff and did so

   knowing it had the next two months to prepare its motions for summary judgment.



   5
     The irony of the scheduling challenges is that many of the counsel for the Defendants who
   claimed they were not available for depositions during the early portions of the discovery period
   simply failed to appear at the duly scheduled depositions without any explanation – despite the
   dates being cleared and their calendars accommodated. To highlight this issue, when counsel for
   the State Farm Plaintiffs requested the deposition of the State Farm Plaintiffs’ corporate
   representative be taken in West Palm Beach, a more convenient location for said witness, one
   lawyer objected but then subsequently failed to appear for said deposition. To be clear, that was
   not the case with the counsel for the Muse Defendants who diligently appeared and actively
   participated at every deposition in this case.

                                                   9
   #70470600_v8
Case 1:18-cv-23125-RNS Document 150 Entered on FLSD Docket 09/30/2019 Page 10 of 12



           Now, less than a month before such summary judgment motions are due, the Muse

   Defendants expect the State Farm Plaintiffs to pause their efforts to prepare their dispositive

   motions to accommodate these untimely depositions. This request comes at the same time the

   same Muse Defendants have been accommodated to allow for a disclosure of an expert witness,

   Dr. Nicholas Suite, who was designated for the first time in this case on August 30, 2019 and

   whose deposition is set for October 22, 2019. During the final month before the dispositive motion

   deadline, the State Farm Plaintiffs need to complete the deposition of Defendant Lorites whose

   deposition was started on July 18, 2019 and postponed at the request of his counsel during the

   deposition and the State Farm Plaintiffs have been endeavoring to have this deposition resume

   during October. Should this Court allow such a gross deviation from the schedule which the State

   Farm Plaintiffs adhered to, the State Farm Plaintiffs will be forced to seek a delay of the impending

   Court-ordered deadlines in order for these additional depositions to be completed, the information

   obtained during same analyzed and pursued (if necessary), and dispositive motions to be prepared

   based on same. It would be unduly prejudicial to allow these depositions to occur to the detriment

   of parties that complied with this Court’s mandates yet require the same parties to comply with the

   existing dispositive motion deadline.6




   6
     Further complicating the month of October, the undersigned counsel is trial counsel for State
   Farm in the case of State Farm Mut. Auto. Ins. Co. v. Feijoo, No. 18-CV-23329 (S.D. Fla.) which
   is set to proceed to a jury trial before Judge Ruiz on November 12, 2019. While the undersigned
   does not suggest that a lawyer’s agreement to handle another matter should constitute grounds for
   a deviation from a previously established court deadline, respectfully, it should be considered when
   the attorney is not the party seeking a delay and deviation from the Court’s Scheduling Order and
   has planned accordingly to zealously represent his/her client in both matters. A party’s delay in
   taking discovery which necessitates relief from an existing court schedule should not cause
   prejudice to the other parties to the case that properly complied with the schedule.

                                                    10
   #70470600_v8
Case 1:18-cv-23125-RNS Document 150 Entered on FLSD Docket 09/30/2019 Page 11 of 12



           WHEREFORE, for the reasons set forth above, the State Farm Plaintiffs respectfully

   request this Court enter an order denying the Muse Defendants’ Motion and for such other and

   further relief that this Court deems just and proper.

   Dated: September 30, 2019                      Respectfully submitted,

                                                  /s/ David I. Spector
                                                  David I. Spector (Florida Bar No. 086540)
                                                  E-mail: david.spector@hklaw.com
                                                  Caitlin Saladrigas (Florida Bar No. 095728)
                                                  E-mail: caitlin.saladrigas@hklaw.com
                                                  HOLLAND & KNIGHT LLP
                                                  222 Lakeview Avenue, Suite 1000
                                                  West Palm Beach, FL 33401
                                                  Telephone: (561) 833-2000
                                                  Facsimile: (561) 650-8399
                                                  Attorneys for State Farm Plaintiffs

                                    CERTIFICATE OF SERVICE

           I hereby certify that on September 30, 2019, I electronically filed the foregoing document

   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

   served this day on all counsel of record identified on the attached Service List in the manner

   specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some

   other authorized manner for those counsel or parties who are not authorized to receive

   electronically Notices of Electronic Filing.

                                                  /s/ David I. Spector
                                                  DAVID I. SPECTOR
                                                  Fla. Bar No. 086540




                                                    11
   #70470600_v8
Case 1:18-cv-23125-RNS Document 150 Entered on FLSD Docket 09/30/2019 Page 12 of 12



                                            SERVICE LIST

    Christian Carrazana, Esq.                       Richard J. Diaz, Esq.
    CHRISTIAN CARRAZANA, P.A.                       Attorney at Law
    P.O. Box 900520                                 3127 Ponce De Leon Boulevard
    Homestead, FL 33030                             Coral Gables, FL 33134
    Telephone: (786) 226-8205                       Telephone: (305) 444-7181
    Email: christian@carrazana-legal.com            Facsimile: (305) 444-8178
    Attorney for Defendant Pain Relief Clinic of    Email: rick@rjdpa.com
    Homestead, Corp.                                Attorneys for Defendants Medical Wellness
    Served via email                                Services, Inc., Beatriz Muse, Lazaro Muse, and
                                                    Noel Santos
                                                    Served via email
    Karen B. Parker, Esq.
    KAREN B. PARKER, P.A
    2550 S. Bayshore Drive, Suite 102               Louis V. Martinez, Esq.
    Coconut Grove, FL 33133                         LOUIS V. MARTINEZ, P.A.
    Telephone: (305) 343-8339                       2333 Brickell Avenue,
    Email: kparker@kbparkerlaw.com                  Suite A-1,
           kbparkerlaw@gmail.com                    Miami, FL 33129
           parkerlawasst@gmail.com                  Telephone: (305) 764-3834
    Attorneys for Defendant Jesus Lorites           Email: louisvmartinez14@gmail.com
    Served via email                                Attorneys for Defendant Health & Wellness
                                                    Services Inc.
                                                    Served via email
    Michael Nicoleau
    Michael D. Nicoleau, P.A.                       Jose Gomez-Cortes, MD
    11900 BISCAYNE Boulevard, Suite 770             1840 West 49th Street, Suite 305
    North Miami, FL 33181-2737                      Hialeah, FL 33012
    Telephone: (305) 438-7883
    Email: michael@nicoleaulaw.com                      - AND -
    Attorneys for Defendant Hugo Goldstraj          3400 SW 130th Avenue
    Served via email                                Miami, FL 33175
                                                    In Pro Se
                                                    Served via U.S. Mail




                                                   12
   #70470600_v8
